DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 01/26/2022.
Allowable Subject Matter
3. 	Claims 1-17 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding claims 8, 1, 12, Liu et al. (US Pub 2004/0070276) teaches (Fig. 2, Para 15, 23-37) a circuit, comprising: a first voltage regulator (1st LDO 30) having a first output voltage selection input (i.e ADJ), 
the first voltage regulator (1st LDO 30) configured to receive a first digital signal at the first output voltage selection input (i.e ADJ ) which specifies a first output voltage (VDDQ) to be produced; a second voltage regulator (2nd LDO 40) having a second output voltage selection input (VTT), the second voltage regulator (2nd LDO 40) configured to receive a second digital signal at the second output voltage (VTT) which specifies a second output voltage (output of 2nd LDO 40 also passes thru terminal VTT) to be produced; control circuitry (loads that are coupled to terminal VDDQ and VTT) coupled to an overvoltage sensor (31, 32), the control circuitry (loads that are coupled to terminal VDDQ and VTT) configured to control operation of the first voltage regulator (1st LDO 30) and the second voltage regulator (2nd LDO 40) in a voltage tracking mode (2nd LDO is used to source or sink 34’s current, therefore tracking 1st LDO), and the overvoltage sensor (31, 32) configured to detect an overvoltage of the first voltage regulator (1st LDO 30); and
	However, Liu fails to teach “the control circuitry  configured to control operation of the first voltage regulator and the second voltage regulator in a voltage tracking mode with the second output voltage tracking the first output voltage in response to the first digital signal  received and the second digital signal having same values; and wherein the control circuitry  is further configured to selectively prevent operation of  the first voltage regulator  and the second voltage regulator in the voltage tracking mode when the first digital signal and the second digital signal have a same value but said overvoltage of the first voltage regulator is detected” for claim 8, “wherein the first voltage regulator and the second voltage regulator are operable in a voltage tracking mode with the second output voltage of the second voltage regulator tracking the first output voltage of the first voltage regulator as a result of the first digital signal received at the first output voltage selection pin set and the second digital signal received at the second output voltage selection pin set having same values; and a control circuitry coupled to the overvoltage sensor, the control circuitry configured to avoid operation of the first voltage regulator and the second voltage regulator in the voltage tracking mode as a result of said overvoltage event detected at the output of the first voltage regulator” for claim 1 and “wherein the first voltage regulator and the second voltage regulator are operable in a voltage tracking mode with the second output voltage tracking the first output voltage, in response to first and second digital signals associated with the first and second voltage regulators; and control circuitry coupled to the overvoltage sensor, the control circuitry configured to selectively prevent operation of the first voltage regulator and the second voltage regulator in the voltage tracking mode based upon the first and second digital signals” for claim 12.
Claims ‘9-10, 17’, ‘2-6’, ‘13-16’ are depending from claims 8, 1 and 12, respectively.
Regarding claim 7, a search of prior art(s) failed to teach “wherein the method of operating the circuit comprises: identifying the first digital signal at the first output voltage selection pin set and the second digital signal at the second output voltage selection pin set; as a result of a negative outcome of said identification, enabling independent operation of the first voltage regulator and the second voltage regulator, wherein the first voltage regulator produces a first output voltage which is a function of the first digital signal received at the first output voltage selection pin set and the second voltage regulator produces a second output voltage which is a function of the second digital signal received at the second output voltage selection pin set; as a result of a positive outcome of said identification, checking said overvoltage sensor for occurrence of an overvoltage event at the output of the first voltage regulator, and a) if checking said overvoltage sensor indicates said overvoltage event at the output of the first voltage regulator, avoiding voltage tracking mode operation of the first voltage regulator and the second voltage regulator by enabling independent operation of the first voltage regulator and the second voltage regulator, wherein the first voltage regulator and the second voltage regulator produce a first output voltage and a second output voltage which 10 are a function of the mutually identical first digital signal at the first output voltage selection pin set and second digital signal at the second output voltage selection pin set; or b) if checking said overvoltage sensor fails to indicate said overvoltage event at the output of the first voltage regulator, enabling voltage tracking mode operation of the first voltage regulator and the second voltage regulator, with the second output voltage of the second voltage regulator tracking the first output voltage of the first voltage regulator”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                         2/17/2022





	/THIENVU V TRAN/                                                                 Supervisory Patent Examiner, Art Unit 2839